Title: To Benjamin Franklin from Francis Coffyn, 27 February 1780
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. Sir
Dunkerque 27 febry 1780.
The Bearer of this Thomas Kearl, of Norfolk in Virginia being desirous of returning to his natif Country, apply’d to me to know how he could proceed, I advised him to go to Paris, and from thence to Nantes or Lorient, and tol’d him that he might call on your Excellency to know wether there are any vessells at the above ports bound to America, being well persuaded from your Excellencys usual readiness to assist all americans, you would readily give him your best advise how to proceed;
I have the honour to remain with true respect Hond. Sir Your Excellencys most obedt. & most humble Servant
Frans. Coffyn
 Endorsed: Lent a Louis to this Man
Addressed: To His Excellency / Dr. Bn. Franklin / minister Plenipotentiary for the united / States of America at the Court of / France / at Passi near Paris
Notation: Coffy frans. 27 feby. 1780.
